Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
a.	para. [0046]: reference numeral T2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James L. Johnson on 06/13/2022.
Claims 1, 4, 9 and 17 of the claims filed on 04/07/2022 has been amended as follows:

1.		A magnetic fire seal for a nacelle, comprising:
	an exterior surface; 
an interior surface opposite the exterior surface, wherein in an equilibrium position the interior surface forms a circle; 
a fire-resistant material disposed between the exterior surface and the interior surface; and 
a magnet located at the interior surface, wherein a portion of the fire-resistant material is located between the magnet and the exterior surface;
wherein the magnetic first seal is configured to provide sealing between an engine core compartment and an area exterior to the engine core compartment both in the equilibrium position and in a non-equilibrium position.

4.	The magnetic fire seal of claim 1, wherein in a stretched position an angle formed by a portion of the interior surface proximate the magnet decreases relative to the angle when the magnetic fire seal is in the equilibrium position, wherein the non-equilibrium position comprises the stretched position.

9.	A propulsion system, comprising:
	a pylon;
an inner fixed structure hingeably coupled to the pylon and defining, at least, a portion of a core engine compartment; and
	a magnetic fire seal coupled to the inner fixed structure and providing sealing between the core engine compartment and an area exterior to the core engine compartment both in an equilibrium position and in a non-equilibrium position, wherein the magnetic fire seal comprises:
an exterior surface configured to form a sealing interface with the pylon; 
an interior surface opposite the exterior surface; 
a fire-resistant material surrounded by the exterior surface and the interior surface; and 
a magnet located between the interior surface and the exterior surface and proximate the sealing interface, 
wherein the magnetic fire seal is configured to translate to a stretched position in response to a pressure differential of at least 6.5 pounds per square inch between the core engine compartment and the area exterior to the core engine compartment, and wherein an exterior height of the magnetic fire seal in the stretched position is greater than the exterior height of the magnetic fire seal inthe equilibrium position, the exterior height of the magnetic fire seal being measured at a tallest point on the exterior surface and in a direction perpendicular to the sealing interface, wherein the non-equilibrium position comprises the stretched position. 

17.	A propulsion system, comprising:
	a gas turbine engine; 
a pylon mounted to the gas turbine engine;
an inner fixed structure hingeably coupled to the pylon and defining, at least, a portion of a core engine compartment; and
	a magnetic fire seal located in a sealing envelope defined, at least, partially by the inner fixed structure and at least one of the pylon or the gas turbine engine, wherein the magnetic fire seal provides sealing between the core engine compartment and an area exterior to the core engine compartment both in an equilibrium position and in a non-equilibrium position, and wherein the magnetic fire seal comprises:
an exterior surface configured to form a sealing interface with the at least one of the pylon or the gas turbine engine; 
an interior surface opposite the exterior surface; 
a fire-resistant material surrounded by the exterior surface and the interior surface; and 
a magnet located proximate the sealing interface, 
wherein the magnetic fire seal is configured to translate to a stretched position in response to a pressure differential of at least 6.5 pounds per square inch between the core engine compartment and the area exterior to the core engine compartment, and wherein an exterior height of the magnetic fire seal in the stretched position is greater than the exterior height of the magnetic fire seal inthe equilibrium position, the exterior height of the magnetic fire seal being measured at a tallest point on the exterior surface and in a direction perpendicular to the sealing interface, wherein the non-equilibrium position comprises the stretched position. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art of record does not teach or suggest the invention as claimed, including wherein the magnetic first seal is configured to provide sealing between an engine core compartment and an area exterior to the engine core compartment both in the equilibrium position and in a non-equilibrium position. By contrast, Hariram et al. (US 2015/0266561 A1) discloses a magnetic fire seal for a nacelle comprising an exterior surface, an interior surface, a fire-resistant material disposed between the exterior surface and the interior surface, a magnet locate at the interior surface and a portion of the fire-resistant material is located between the magnet and the exterior surface. However, Hariram et al. fails to mention wherein the magnetic first seal is configured to provide sealing between an engine core compartment and an area exterior to the engine core compartment both in the equilibrium position and in a non-equilibrium position. Therefore, it would have not been obvious to incorporate prior art which disclose magnetic fire seals, in particular seals that are utilized in aircraft engines in the manner as described above.  
For claims 9 and 17, the prior art of record does not teach or suggest the invention as claimed, including wherein the magnetic fire seal provides sealing between the core engine compartment and an exterior to the core engine compartment both in an equilibrium position and a non-equilibrium position, wherein the magnetic fire seal is configured to translate to a stretched position in response to a pressure differential of at least 6.5 pounds per square inch between the core engine compartment and the area exterior to the core engine compartment, and wherein an exterior height of the magnetic fire seal in the stretched position is greater than the exterior height of the magnetic fire seal in the equilibrium position, and wherein the non-equilibrium position comprises the stretched position. 
By contrast, Strutt (US 2018/0156051 A1) as modified by Hariram et al. (US 2015/0266561 A1) discloses a propulsion system comprising a gas turbine engine, a pylon, an inner fixed structure coupled to the pylon and defining a portion of a core engine compartment, a magnetic fire sealing between the core engine compartment an engine compartment, the magnetic fire seal comprising of an exterior surface, an interior surface, a fire-resistant material, a magnet, and wherein the magnetic fire seal is configured to translate to a stretched position from an equilibrium position such that the exterior height of the magnetic fire seal in the stretched, non-equilibrium, position is greater than the exterior height of the magnetic fire seal in the equilibrium position. However, modified Strutt fails to mention the magnetic fire seal providing sealing between the core engine compartment and the area exterior to the core engine compartment when the magnetic fire seal is both the equilibrium position and the non-equilibrium position as well as the magnetic fire seal translating into the stretched position in response to a pressure different of at least 6.5 pounds per square inch between the core engine compartment and the area exterior to the core engine compartment. Therefore, it would have not been obvious to incorporate prior art which disclosure aircraft engine seals, in particular magnetic fire seals in the manner as described above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







































Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647